OPINION — AG — ** SURROGATE PARENTS — HANDICAP ** IF A CHILD UNDER THE AGE OF THREE (3) YEARS HAS BEEN IDENTIFIED AS ELIGIBLE FOR AND IS RECEIVING INSTRUCTION AND RELATED SERVICES PURSUANT TO AN INDIVIDUALIZED EDUCATION PROGRAM, THE PARENTS AND/OR GUARDIAN HAVE THE RIGHT TO REQUEST AND RECEIVE A " DUE PROCESS HEARING " FOR ANY OF THE REASONS FOR WHICH ANY HANDICAPPED CHILD MAY REQUEST SUCH A HEARING. (SCHOOLS, HANDICAPPED CHILDREN, SPECIAL EDUCATION, ELIGIBILITY REQUIREMENTS, MINOR, JUVENILE, EDUCATION, EXCEPTIONAL CHILDREN) CITE: 70 O.S. 13-102 [70-13-102], 70 O.S. 13-101 [70-13-101], 20 U.S.C.A. 1401, 20 U.S.C.A. 1402(B) (KAY HARLEY JACOBS)